Exhibit 10.52

December 29, 2006

Richard DeYoung

Dear Richard,

It is my pleasure to send you this letter as a formal offer of employment with
BSML, Inc. (the “Company”) for the position of Vice President and Chief
Financial Officer. The following are the specifics of the offer.

 

Position    Vice President and Chief Financial Officer      Location    BSML’s
Corporate Office, Walnut Creek, CA    Reporting    CEO, BSML, Inc.    Start Date
   On or before February 5, 2007 (and in no event later than February 23, 2007)
  

Responsibilities

 

•  

Ensure from a financial perspective the Company’s capacity to successfully
operate its on-going and future business model in accordance with the strategic
plan.

 

•  

Provide accurate and timely reports, budgets and forecasts and other financial
data, as well as the analysis of financial results, reports, budgets and
forecasts to line management.

 

•  

Provide accurate financial reports and forecasts of the Company’s direct costs
and allocated costs by operating unit.

 

•  

Ensure the appropriateness and maintenance of financial control policies and
procedures.

 

•  

Establish accounting systems, procedures and governance so that accounting
records provide accurate and timely information in accordance with Generally
Accepted Accounting Principles and in compliance with federal, state and
international tax and legal jurisdictions, SEC regulations (including
Sarbanes-Oxley), and NASDAQ listing requirements.

 

•  

Provide the financial format and leadership for business planning, including the
selection of financial measurements or drivers to be used to evaluate Company
performance.

 

•  

Develop a financial staff that meets the needs of the organization.

 

•  

Develop an annual budgeting procedure including update procedures.

 

•  

Develop commercial banking relationships and, in conjunction with the President,
investor and investment community relationships to meet the company’s future
capital needs and equity market strategy.

 

•  

Perform any additional duties and assignments, as deemed necessary by the
President, CEO, or Board of Directors.

Compensation

 

1. Base Salary

 

  •  

$190,000 per year paid in 26 equal installments per BSML’s payroll schedule.

 

2. Bonus

 

  •  

You will be eligible to participate in the Corporate Incentive Plan.

 

  •  

Currently, under the Corporate Incentive Plan, your cash bonus will be equal to
1% of BSML’s actual consolidated annual EBITDA (Earnings before interest, tax,
depreciation, and amortization) for each fiscal year in which you are employed
for the entire fiscal year. The bonus is currently planned to be paid annually,
promptly after the end of the applicable fiscal year and after the results for
the year have been finalized. The terms and conditions of this Corporate
Incentive Plan for future years are subject to change at the discretion of the
Board of Directors.

Termination without Cause

If your employment is terminated without cause during the first 12 months of
your employment, you will be entitled to 3 months of base salary as severance
pay, payable monthly. If your service with BSML is between one year and two
years, and if you are terminated without cause, you will be entitled to 4.5
months of base salary as severance pay, payable monthly. If your service with
BSML is two years or greater, and if you are terminated without cause, you will
be entitled to 6 months of base salary as severance pay, payable monthly.
Further, if you are terminated without cause within 6 months of a change of
ownership control of BSML, you will be entitled to 6 months of base salary as
severance, payable monthly, without regard to term of service. You will not be
eligible for any other severance consideration for termination without cause or
in respect of a change of control, except as set forth above, and you will
receive no severance consideration if you are terminated with cause. For
purposes of this



--------------------------------------------------------------------------------

agreement, “with cause” shall mean termination as a result of or caused by theft
or embezzlement from the company, the unauthorized disclosure of confidential
information of the company, willful misconduct or dishonesty or conviction of or
failure to contest prosecution for a felony or a crime of moral turpitude,
stealing trade secrets or intellectual property owned by the company, or any act
in competition with the company.

Confidentiality/Sole Endeavor

BSML shall be your sole full-time employment. Any know-how, intellectual
property, patents, licenses or business ideas related to BSML’s business
conceived by you during the term of your employment will be owned by BSML. You
agree to keep confidential all company documents, technology, business ideas and
all other company proprietary information. You will sign and deliver to the
Company on the first day of your employment the Company’s standard employee
invention and non-disclosure agreement.

Indemnification

BSML shall indemnify you for any claims and actions that might be brought
against you as an officer of the company to the fullest extent permitted in the
Company’s by-laws and D&O policy.

Additional Considerations

You will be eligible for the corporate health and benefit plan, including
medical, dental and vision insurance. Your employment will be “at will”, as
defined by the laws of the State of California.

Although we do not anticipate any disputes between you and BSML, we will handle
any controversy arising out of your employment or the termination of your
employment through the Company’s Dispute Resolution Policy. The Company’s
Dispute Resolution Policy is comprised of a mediation process, and arbitration
when necessary.

We sincerely look forward to you joining BSML and anticipate that you will make
a significant contribution to the future success of the Company. Please sign
below as your acceptance of this offer of employment by no later than Friday,
December 29, 2006.

 

Sincerely, /s/ Julian Feneley

Julian Feneley

CEO, BSML, Inc.

Accepted, with target start date of:    February 5, 2007

 

/s/ Richard De Young                 January 10, 2007

Richard De Young

  Date